Fact-finding mission to the regions of Andalusia, Valencia and Madrid (debate)
The next items are:
the oral question by Marcin Libicki and Michael Cashman, on behalf of the Committee on Petitions, to the Council on the fact-finding mission to the regions of Andalusia, Valencia and Madrid - B6-0127/2007), and
the oral question by Marcin Libicki and Michael Cashman, on behalf of the Committee on Petitions, to the Commission on the fact-finding mission to the regions of Andalusia, Valencia and Madrid - B6-0128/2007), and
Like all of my honourable colleagues, I believe that I cannot but deplore the absence of the Council, which will not be in attendance to answer Members' questions.
author. - (PL) Mr President, I would like to check something. As far as I understand, I have two and a half minutes to speak because it seems that Mr Cashman is also going to speak on this matter. Am I right in believing that I have two and a half minutes of speaking time? I wanted to check because you did not mention this earlier.
Mr President, from the point of view of tourists and northern Europeans wishing to relocate, the Mediterranean coast is the most attractive destination. The coast of Spain has been particularly exposed to extremely intensive urbanisation. This extreme urbanisation has resulted in a number of conflicts.
There seem to be three parties involved in this conflict, namely the developers, the authorities and the residents. What is more, and this should be highlighted, the conflict involves both Spaniards and citizens of other Member States who want to settle in these regions, or who have already moved there.
As a result of the enormous number of petitions on this matter that were sent to the Committee on Petitions, we organised a special fact finding visit and, as early as December 2005, the European Parliament adopted a resolution, based on these petitions, on the infringement of directives on public procurement, water supplies, and the infringement of property rights.
Another fact finding visit took place this year and on 11 April 2007 the Committee on Petitions drew up their position on the matter, with reference to the previous resolution passed by the European Parliament.
In this context, I would like to address a question to both the Commission and the Council. What activities have been undertaken by the Commission and the Council to ensure that Community legislation is applied correctly and that the citizens' basic property rights are respected, as laid down in Article 6 of the Treaty on European Union?
author. - Mr President, it saddens me to have to take the floor once again on this issue. More than 18 months after the adoption of the Fourtou Report in December 2005 by an overwhelming majority of this House, we are still debating the same issues, and nothing has changed. The Council is absent - that is shameful!
Citizens from many Member States, including my own, but also Spain, Germany, Holland and Belgium, are having their legally acquired lands taken by local authorities without due process, which I am convinced is in breach of EU law. Moreover, they are being forced to pay large sums of money - tens of thousands of euros - to pay for new infrastructure and new developments that they do not want and which are on their land.
The situation I am describing sounds unimaginable in the 21st century EU but it is a sad reality for thousands of citizens in Spain. People have bought land or property in good faith only to see it taken away by what can only be described as, at best, administrative incompetence or, at worst, criminal negligence and corruption.
This issue was brought to the attention of the Committee on Petitions in 2003. Back then, 15 000 citizens wrote to us asking for help. What have we done? Well, we have adopted the Fourtou report, which brought forward a series of recommendations to the Valencian Government. The Valencian Government brought forward minor changes in the LUV, which do not address the key problems of land grab. It is worth mentioning that large numbers of projects in Valencia were rushed through prior to the entry into force of the new law. This is a clear sign that constructors and developers wanted to continue to exploit the loopholes of the previous law.
We have now sent three fact-finding missions. The last came under shameful attacks from the Partido Popular, which were attacks upon the integrity of this House. It saddens me to say that the President of this House, Mr Pöttering, remains indifferent to the attacks upon the integrity of this House.
The Partido Popular politicians say that the petitions in Valencia have been imagined. The pain is real, the pain is desperate, and that is why people have looked to us.
The Commission is unhappy. It believes that possible infringements of EU law are under way. Therefore, I say this: to do nothing is not an option, we have exhausted what we can do in this House and this will be resolved in the Court of Justice or before the European Court of Human Rights in Strasbourg, and it will be to the shame of the Partido Popular in Spain.
Mr President, let me start by thanking Mr Libicki and Mr Cashman for their hard work in preparing the report on behalf of the Committee on Petitions on the third fact-finding mission to Valencia. This mission gave committee members an opportunity to meet the representatives of the administrations and the complainants and to gain first-hand experience of the situation on the ground.
The urbanisation projects in Spanish regions at stake involve three main aspects: public procurement, fundamental rights and environmental rules. Let me give you a few indications of our actions in these areas.
Firstly, on public procurement: the Commission takes the view that approval of integrated action programmes under the Valencia Land Planning Law involves the award of public works and services contracts. We consider that some activities were carried out in a way which infringes EU public procurement legislation. I informed Parliament about this in December 2005.
We thus decided to launch infringement proceedings again Spain on this issue. The Commission challenged the existing law on land and town planning at the time. On 30 December 2005, the regional authorities approved a new land law which revoked and replaced the previous one. However, the new law does not correct some of these infringements, which relate to tender notices or the information required by tender notices and the unclear definition of the contract's object. It contains other provisions that are also incompatible with the directive on public works, supply and services contracts. We pursued the legal procedure during 2006. The replies we received from the competent authorities were not convincing. I therefore intend to propose that the Commission should refer this case to the Court of Justice.
Secondly, with regard to fundamental rights, the Commission cannot intervene in this area. In our view, the alleged infringements of property rights do not involve any provision of Community law which would enable the Commission to intervene on these grounds.
Thirdly, on environmental legislation: here too the Commission can only take legal steps when Community law is infringed. However, as far as the environment is concerned, land development policy as such does not fall within the competence of the Union. The departments under the responsibility of my colleague Mr Dimas do, however, investigate land development cases where these are alleged to infringe Community environmental law. I can assure you that the Commission will continue to see to it that the competent Spanish authorities comply with EU environmental rules when implementing urban development plans.
The Commission has already taken action in other cases when they fell within its remit, i.e. when urban development projects breached environmental directives, for instance those on water or on environmental impact assessment.
on behalf of the PPE-DE Group. - (ES) Mr President, this matter has been discussed actively and passively, and I am not going to get into the fundamental issue, because it has been discussed on many occasions in the Committee on Petitions.
I would, however, like to talk about an issue that I believe to be important, and that is that, by bringing this resolution to plenary, we are facing a problem of competences, because I believe, ladies and gentlemen, that we are impinging on national competences. You want to replace the decisions of the regional parliaments, you want to replace the decisions of national parliaments, you want to replace the Constitutional Court, you want to replace the Spanish jurisdictional body. In other words, this resolution is an invasion of competences on an unprecedented scale.
I therefore believe that Parliament's Legal Service should tell us whether we can vote on absolutely everything when national and regional competences are being trampled upon, as they are in this case.
The truth is that the Commission's response has reassured me. It is reassuring to my political group to hear that it has not been possible, and it is not possible, to intervene, because, naturally, the Valencian Parliament and Government have always acted in accordance with the law, in accordance with the jurisdictional approach that that government has always defended.
I simply wished to end with a question that we have also been hearing within the Committee on Petitions: We were told that the citizens would remember, that, when it came to voting, the citizens would express themselves and that they would make the Valencian Government or the Madrid Government pay for what was happening.
Well, the citizens have spoken and they have shown clear support for a programme, for a well-known project, for what has been done in the Community of Valencia, for what has been done in the Community of Madrid, and they have given majorities, not relative majorities, but absolute majorities, to the governments of the People's Party, both in Madrid and in Valencia.
on behalf of the PSE Group. - (ES) Mr President, I do not believe that the fundamental objective of the Committee on Petitions' excellent work is to bring down any particular regional government in Spain, however regrettable its actions may have been. What the Committee on Petitions has done is to act according to a politically unquestionable principle.
When it comes to defending the rights of citizens, national sovereignty and national borders do not matter. The point is that, in certain Spanish autonomous communities, not in the whole of the country, certain regional autonomous governments are damaging the environment, damaging the sustainability of the citizens' lives and hence violating individual and collective rights. This is happening in Valencia and it is happening in Madrid, which is my autonomous community.
The President of the Community of Madrid has not just done it in the past, but she intends to continue doing so: just today, her projects were moving in that direction. We are not talking about houses, but, for example, she is determined to press ahead with a road project - previously the M-50, which she now calls the M-61 - which intends to destroy no less than the Monte de el Pardo, an area of crucial ecological importance.
I would like to congratulate the Committee on Petitions and say that it has accepted the demands of the petitioners and citizens - and this resolution also does so - and furthermore I would like to express my support for this serious work and say that the insults to the integrity of this House and the members of that delegation were as unacceptable as some of the content that it is intended to maintained here. Doing what is right is more important than anything else.
on behalf of the Verts/ALE Group. - (ES) Mr President, Mr Iturgaiz, winning elections does not give anybody the right to show disdain for European legislation. A mere vote by the majority of councillors of a municipality cannot lead to the public interest being used to justify a great misappropriation.
A political majority cannot be used as an excuse to cancel out local democracy through the creation of parallel local councils whose protagonists are the insatiable town-planners and the omnipotent construction companies.
The mere fact that a town-planning project is approved does not give anybody the right to jeopardise the conservation of water resources and valuable land of several generations by covering everything in an avalanche of concrete.
What has been lacking is greater transparency and a minimum degree of respect for small-holders and public participation in all processes. Yes, the Valencian, Andalusian and Madrid building scandal is a European scandal that demands a European response.
We demand that the Commission act vigorously and urgently in the face of flagrant violations of the Directive on public procurement, the framework Directive on water and the 'Habitats' Directive on the part of the Valencian authorities and other regional governments.
Many of the 750 000 homes built in Spain last year, more than in France and Germany put together, have failed to respect Community Law. Why can the Commission not act straight away?
Mr President, clearly the issues that are being addressed in relation to Spain are not confined to Spain, and I offer that as some consolation to our Spanish colleagues on the PPE-DE side of the House. Similar problems, not in relation to property ownership but certainly in relation to impact on the environment, on heritage and, indeed, on people's quality of life are occurring as a result of major infrastructural developments in Ireland, and it seems to be an issue that we at European level have not been able to get to grips with because the European legislation is not stringent enough or, indeed, the Commission is not in a position to act fast enough in terms of addressing complaints when they are made.
When I visited Madrid, for instance, I was made aware of the situation there, in which the regional authority redesignated a ring round around Madrid as a city street, decided to develop it as a motorway, broke it up into about a dozen different pieces and argued that it therefore did not need to have an environmental impact assessment applied to it. Now, the Commission eventually decided that this was wrong, but three quarters of the motorway had already been built by the time that decision was made.
(ES) Mr President, this Parliament's missions to the region of Valencia have resulted from the reported cases of town-planning abuse, which have been reflected in the media and which have been of concern to many citizens.
It is not the visits by MEPs that are scaring away potential home buyers. In fact, these missions help to enable the tens of thousands of European citizens who wish to live in our territory to do so in the confidence that they are investing in a place that has clear rules and that is respectful of the environment. Future customers are increasingly demanding and these two elements represent a competitive advantage that we cannot allow to be destroyed through uncontrolled town-planning.
Over recent years, complaints about this kind of abuse have increased from citizens who believe that they have been victims of actions that have affected their properties or which have seriously spoiled the environment in which they live. In spite of this, I would also like to point out that I do not believe that they are generalised or that they happen every day.
The promises made by the regional authorities prior to these missions have not been fulfilled, however, and they have not resolved the problems, reformed the laws, assisted the people affected or applied the recommendations approved by this Parliament in 2005.
There were elections in the region of Valencia on 27 May and it is true that this is a good time to begin a new stage and, above all, to put right, and, to start with, to acknowledge, this problem, something that the regional government has not yet done. Also to accept the fact that it has not been capable of resolving it so far. It is also time to stop being arrogant and stop showing distain for the MEPs who visited the region.
I would like to say, finally, that my party, the Socialist Party, is once again willing, as it has been on several occasions, to contribute to resolving this problem; in the case of the region of Valencia, therefore, it would say once again that a broad social and political agreement is needed which includes all of the parties affected and which involves the reform of Valencian town-planning law in order to bring it into line with the Treaties and in order to increase the legal security of all of the parties, and which also includes the establishment of assistance and dispute-settlement mechanisms for citizens who feel that they are affected by town-planning abuses.
Member of the Commission. Mr President, many petitions on this issue show that buying real estate can be a real challenge. The cases mentioned raise a number of complicated legal issues that relate to property law. This is the exclusive competence of the Member States; the Commission cannot interfere with this. Any redress in this respect must be brought before national authorities and we cannot create false expectations on the part of the petitioners.
However, where cases raise questions of European law, the Commission takes its role as guardian of the Treaties seriously, where we establish whether there are infringements of Community law. In our view, this is the case regarding public procurement legislation. We have already started infringement actions about this. We intend to pursue these actions with a view to obtaining full compliance with Community law.
In accordance with Rule 108(3) of the Rules of Procedure, I have received one motion for a resolution at the end of this debate.
The debate is closed.
The vote will take place on Thursday.
(The sitting was suspended at 5.35 p.m. and resumed at 6 p.m.)